            Case 3:17-cv-06020-TSZ-JRC Document 36 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         ROBERT J. MADDAUS,
                                                              CASE NO. 3:17-cv-06020-TSZ-JRC
11                                 Petitioner,
                                                              ORDER RENOTING MOTION TO
12                 v.                                         STAY
13         JERI BOE,

14                                 Respondent.

15

16           The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The authority for the referral is 28 U.S.C. §§ 636(b)(1)(A)

18   and (B) and local Magistrate Judge Rules MJR3 and MJR4.

19          Petitioner filed his petition pursuant to 28 U.S.C. § 2254. Respondent’s motion to extend

20   the stay is now before the Court. Dkt. 33. Petitioner filed his petition in December 2017 and

21   then requested that the Court stay the petition so that he could exhaust his state court remedies.

22   See Dkts. 1, 9. The Court granted petitioner’s request, stayed the matter, and required

23   respondent to provide this Court with a status report and motion to extend the stay before it

24


     ORDER RENOTING MOTION TO STAY - 1
            Case 3:17-cv-06020-TSZ-JRC Document 36 Filed 02/12/21 Page 2 of 2




 1   expired. See Dkt. 15. Since then, the Court has extended the stay on respondent’s motion on

 2   five occasions. See Dkts. 19, 25, 27, 29, 31.

 3          The stay is currently set to expire on February 15, 2021, and respondent has again moved

 4   to extend the stay. See Dkt. 33. Respondent submits that although petitioner’s state court matter

 5   has finalized, petitioner is still pursuing state-court postconviction remedies. See Dkt. 33, at 1.

 6   Further, petitioner joins in the request for a stay. Dkt. 35.

 7          This Court may stay consideration of a habeas petition to allow a petitioner to exhaust his

 8   remedies in state court before returning to federal court. See Rhines v. Weber, 544 U.S. 69, 274–

 9   79 (2005). Because petitioner is still exhausting his state court remedies, the undersigned finds

10   good cause to grant respondent’s request. Therefore, it is ORDERED,

11          (1) Respondent’s motion to extend the stay (Dkt. 33) is granted. The stay on this habeas

12   proceeding is extended to August 16, 2021.

13          (2) Respondent shall file a report and motion to extend the stay, if necessary, on or before

14   July 26, 2021.

15          (3) Should the state court dismiss petitioner’s state post-conviction review or otherwise

16   terminate review before August 16, 2021 petitioner or respondent shall inform the Court and

17   request that the stay be lifted within 30 days of the state court’s decision.

18          (4) The Clerk will note the deadlines set by this Order on the docket.

19          Dated this 12th day of February, 2021.

20

21

22                                                          A
                                                            J. Richard Creatura
23
                                                            United States Magistrate Judge
24


     ORDER RENOTING MOTION TO STAY - 2
